Citation Nr: 0613734	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. 1318 (2002).  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1969 to November 
1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.      


FINDINGS OF FACT

1.	The immediate cause of the veteran's death was severe head 
trauma caused in a motor vehicle accident.  

2.	No contributing causes of the death were listed on the 
veteran's death certificate.      

3.	At the time of the veteran's death, service connection was 
in effect for post-traumatic stress disorder (PTSD) at 100 
percent disabling.  

4.	The RO assigned the veteran's 100 percent disability 
evaluation, effective November 1994, in a June 1999 rating 
decision for which the veteran did not file a notice of 
disagreement or appeal to the Board.  

5.	The evidence indicates that the veteran's cause of death 
is not related to his service-connected disability.  






CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2005).

2.	The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for cause of the veteran's death, and is seeking DIC 
benefits.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate a claim and inform the 
claimant whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in January 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
appellant of the evidence needed to substantiate her claims 
and requested from the appellant relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the appellant (the Board also finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
letter, the RO advised the appellant of the respective duties 
of the VA and of the appellant in obtaining evidence needed 
to substantiate her service connection for cause of death 
claims.  And in this letter, the RO provided notification to 
the appellant before adjudicating her claims in March 2003.  
See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 
8145 (Fed. Cir. April 5, 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The Board notes that, in the January 2003 notification 
letter, the RO did not provide the appellant with information 
regarding effective dates for the award of benefits.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  Nevertheless, despite the inadequate notice provided 
in this matter, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Any 
questions as to the appropriate effective date to be assigned 
here are rendered moot because, as noted below, the claim for 
benefits will be denied.  As such, notice regarding effective 
dates would have no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the January 2003 letter from the RO, despite 
the omission of certain information regarding effective date 
determinations.    

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained traffic and medical records relevant to this matter.  
There does not appear to be any outstanding records that are 
relevant to this appeal.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

II.  The Merits of the Claims for Cause of Death and DIC 
Benefits

The veteran died in a motor vehicle accident in August 2002.  
The resulting death certificate listed severe head injuries 
as the immediate cause of death.  The death certificate 
listed no contributing causes of death.  

The Kansas state police officer who drafted the motor vehicle 
accident report opined that the veteran fell asleep while 
driving, lost control of his vehicle after awakening, and 
then crashed.  This officer noted that alcohol was found in 
the veteran's vehicle, and that the veteran was "known to be 
an early morning drinker."  

The appellant contends that the veteran's PTSD related to his 
death.  She stated that the veteran had recently changed 
medications for his PTSD.  She stated that the car accident 
occurred while the veteran was returning from a VA medical 
appointment (a 110-mile trip).  She stated that the veteran 
used alcohol as a coping mechanism to deal with his PTSD and 
that, therefore, the veteran's PTSD related to his 
alcoholism.  And she stated that the veteran's cause of death 
relates to his PTSD because alcohol factored into his fatal 
car accident.     

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
veteran's death will be considered as having been due to such 
a disability when the evidence establishes that the 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

DIC benefits may also be awarded under 38 U.S.C.A. § 1318.  
Under this statute, benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disability must have 
been either continuously rated totally disabling for 10 or 
more years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

In this matter, the Board finds that DIC benefits are 
unwarranted.  38 U.S.C.A. §§ 1310, 1318 (2002).  

First, the evidence of record is clear that the veteran died 
as the result of a car accident.  Though alcohol, extensive 
driving, or medication management issues may have affected 
the veteran's state of mind at the time of the accident, 
these problems did not cause or contribute to the veteran's 
death.  Simply put, head injuries caused by the accident 
caused the veteran's death.  Accordingly, entitlement 
pursuant to 38 U.S.C.A. § 1310 is not in order.    

Second, the veteran was rated as totally disabled at the time 
of his death in August 2002.  But he was only rated totally 
disabled for a period of just under 8 years.  And the veteran 
was discharged from service over 30 years earlier, in 
November 1971.  As such, the criteria necessary for a DIC 
grant under 38 U.S.C.A. § 1318 are not present here either - 
the veteran was not rated totally disabled for 10 or more 
years immediately preceding his death, and he was not 
continuously rated totally disabled for at least 5 years from 
the date of his separation from service.  Accordingly, 
entitlement pursuant to 38 U.S.C.A. § 1318 is not in order.    

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under 38 U.S.C. 1318 is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


